 1   WO
 2
 3
 4                       IN THE UNITED STATES DISTRICT COURT
 5                              FOR THE DISTRICT OF ARIZONA
 6
 7   Virgil L Light,                                 No. CV-16-00155-TUC-DCB
 8                 Plaintiff,                        ORDER
 9   v.
10   United States Postal Service,
11                 Defendant.
12
13          On July 30, 2018, this Court gave the Plaintiff, who proceeds pro se in this action,
14   notice that a Motion to Dismiss for lack of jurisdiction had been filed by Defendant and
15   he had failed to file a Response. The Court ordered the Plaintiff to show cause in writing
16   why the case should not be dismissed with prejudice for failing to follow the directives of
17   the Court and file a Response. The Court directed that the case be dismissed if Plaintiff
18   did not file a Response by August 10, 2018. Plaintiff has not filed a Response and has
19   not shown cause to keep this case open.
20          Accordingly,
21          IT IS ORDERED that this action is DISMISSED WITH PREJUDICE, and the
22   Clerk of the Court shall close it.
23          Dated this 17th day of October, 2018.
24
25
26
27
28
